--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

August 12, 2014

PERSONAL AND CONFIDENTIAL

Steven P. Nickolas
President, Chief Executive Officer and Director
The Alkaline Water Company Inc.
7730 East Greenway Road
Suite 203
Scottsdale, AZ 85260


Dear Mr. Nickolas:

            This letter will confirm the understanding and agreement (the
“Agreement”) between H.C. Wainwright & Co., LLC (“HCW”) and The Alkaline Water
Company Inc. (the “Company”) as follows:

  1.

Engagement: The Company hereby engages HCW as its exclusive agent to facilitate
the exercise (“Warrant Exercise”) by the holders thereof (“Holders”) of
outstanding common stock purchase warrants of the Company with expiry dates of
November 21, 2014, November 7, 2018, April 16, 2019 and May 1, 2019. HCW shall
engage in discussions with the Holders regarding the terms of such exercise and
facilitate the closing of the Warrant Exercise.

        2.

Term; Exclusivity: This exclusive engagement will commence on the date hereof
and terminate on September 30, 2014. (“Term”), provided that the Company can
immediately terminate this engagement if the Warrant Exercise is not completed
on or before September 1, 2014.

        3.

Best Efforts: It is understood that HCW’s involvement in a Warrant Exercise is
strictly on a reasonable best efforts basis and that the consummation of a
Warrant Exercise will be subject to, among other things, market conditions. It
is understood that HCW’s assistance in a Warrant Exercise will be subject to the
satisfactory completion of such investigation and inquiry into the affairs of
the Company as HCW deems appropriate under the circumstances (such investigation
hereinafter to be referred to as “Due Diligence”) and to the receipt of all
internal approvals of HCW in connection with the Warrant Exercise. HCW shall
have the right in its sole discretion to terminate this Agreement if the outcome
of the Due Diligence is not satisfactory to HCW or if approval of its internal
committees is not obtained.

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC


1

--------------------------------------------------------------------------------

[exhibit10-1x2x1.jpg] 


  4.

Fees: As compensation for the services to be rendered by HCW hereunder, the
Company will pay HCW and amount equal to 10% of the gross proceeds received by
the Company in connection with the Warrant Exercise (“Transaction Fee”), which
fee shall be immediately payable upon receive by the Company of any such
proceeds. HCW may elect to retain the services of an escrow agent, at the
expense and with the written consent of the Company, to facilitate to the
Warrant Exercise and pursuant to which the Transaction Fee shall be paid
directly to HCW. The Company also agrees to reimburse HCW $10,000 for its legal
fees and expenses (the “Expense Reimbursement”) (provided, however, that such
expense cap in no way limits or impairs the indemnification and contribution
provisions of this Agreement), provided that no Expense Reimbursement shall be
payable by the Company to HCW if the Warrant Exercise results in gross proceeds
to the Company of less than $500,000. The Transaction Fee and the Expense
Reimbursement shall be the only fees and expenses payable by the Company to HCW
in connection with the Warrant Exercise (provided, however, that this provision
in no way limits or impairs the indemnification and contribution provisions of
this Agreement).

          5.

Indemnification:

          (a)

To the extent permitted by law, the Company will indemnify HCW and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
engagement letter, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from HCW’s willful misconduct or gross negligence in performing the
services described herein.

          (b)

Promptly after receipt by HCW of notice of any claim or the commencement of any
action or proceeding with respect to which HCW is entitled to indemnity
hereunder, HCW will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will assume the
defense of such action or proceeding and will employ counsel reasonably
satisfactory to HCW and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, HCW will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for HCW reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and HCW. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company, in addition to local counsel. The Company will have the exclusive right
to settle the claim or proceeding provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of HCW, which
will not be unreasonably withheld.



430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC


2

--------------------------------------------------------------------------------

[exhibit10-1x3x1.jpg] 


  (c)

The Company agrees to notify HCW promptly of the assertion against it or any
other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by this engagement letter.

        (d)

If for any reason the foregoing indemnity is unavailable to HCW or insufficient
to hold HCW harmless, then the Company shall contribute to the amount paid or
payable by HCW as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and HCW on the other, but also the
relative fault of the Company on the one hand and HCW on the other that resulted
in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, HCW’s share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by HCW under this
engagement letter (excluding any amounts received as reimbursement of expenses
incurred by HCW).

        (e)

These indemnification provisions shall remain in full force and effect whether
or not the transaction contemplated by this engagement letter is completed and
shall survive the termination of this engagement letter, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.


  6.

Governing Laws: This letter agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. The Company irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or our engagement hereunder.

       

Each of the Company and HCW hereby waives any right it may have to a trial by
jury in respect of any claim brought by or on behalf of either party based upon,
arising out of or in connection with this letter agreement, our engagement
hereunder or the transaction contemplated hereby.



430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC


3

--------------------------------------------------------------------------------

[exhibit10-1x4x1.jpg]

 

All fees and expenses payable hereunder will be payable in U.S. dollars in cash.
The Company hereby irrevocably consents to the service of process in any
proceeding by the mailing of copies of such process to the Company at its
address set forth above.

        7.

No Brokers: The Company represents and warrants to HCW that there are no
brokers, representatives or other persons which have an interest in compensation
due to HCW from any transaction contemplated herein or which would otherwise be
due any fee, commission or remuneration upon consummation of any Warrant
Exercise.

        8.

Authorization: The Company and HCW represent and warrant that each has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.

        9.

Independent Contractor: The Company acknowledges that in performing its
services, HCW is acting as an independent contractor, and not as a fiduciary,
agent or otherwise, of the Company or any other person. The Company acknowledges
that in performing its services hereunder, HCW shall act solely pursuant to a
contractual relationship on an arm’s length basis (including in connection with
determining the terms of any Warrant Exercise). Any review by HCW of the
Company, the transaction contemplated hereby or other matters relating to such
transactions has been and shall be performed solely for the benefit of HCW and
shall not be on behalf of the Company. The Company agrees that is shall not
claim that HCW owes a fiduciary duty to the Company in connection with such
transaction or the process leading thereto. No one other than the Company is
authorized to rely upon engagement of HCW hereunder or any statements, advice,
opinions or conduct by HCW. The Company further acknowledges that HCW may
perform certain of the services described herein through one or more of its
affiliates and any such affiliates shall be entitled to the benefit of this
Agreement. This Paragraph 9 shall survive the termination or expiration of this
Agreement.

        10.

Conflicts: The Company acknowledges that HCW and its affiliates may have and may
continue to have investment banking and other relationships with parties other
than the Company pursuant to which HCW may acquire information of interest to
the Company. HCW shall have no obligation to disclose such information to the
Company or to use such information in connection with any contemplated
transaction.

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC


4

--------------------------------------------------------------------------------

[exhibit10-1x5x1.jpg]

  11.

Anti-Money Laundering: To help the United States government fight the funding of
terrorism and money laundering, the federal laws of the United States requires
all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means we must ask you
for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.

        12.

Miscellaneous: This Agreement constitutes the entire understanding and agreement
between the Company and HCW with respect to the subject matter hereof and
supersedes all prior understanding or agreements between the parties with
respect thereto, whether oral or written, express or implied; provided, however,
nothing hereunder shall supersede or modify that certain engagement agreement,
dated March 12, 3014, which shall remain in full force and effect. Any
amendments or modifications must be executed in writing by both parties. It is
understood and agreed that HCW’s services hereunder will not include providing
any tax, accounting, legal or regulatory advice or developing any tax strategies
for the Company. This Agreement and all rights, liabilities and obligations
hereunder shall be binding upon and inure to the benefit of each party’s
successors but may not be assigned without prior written approval of the other
party. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument. The descriptive headings of the Paragraphs of
this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in anyway the meaning or interpretation of
this Agreement.

*********************

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC


5

--------------------------------------------------------------------------------

[exhibit10-1x6x1.jpg]

            If all the foregoing is acceptable to you, please so indicate by
signing in the space provided below and returning a signed copy of this letter
to us for our records.

            HCW is delighted to accept this engagement and looks forward to
working with you. Please confirm that the foregoing correctly set forth our
agreement by signing the enclosed duplicate of this letter in the space provided
and returning it, whereupon this letter shall constitute a binding agreement as
of the date first above written.

Very truly yours,

H.C. WAINWRIGHT & CO., LLC

 

  By: /s/ Mark W. Viklund     Name: Mark W. Viklund     Title: CEO

 

 

ACCEPTED AND AGREED TO
AS OF THE ABOVE DATE:

THE ALKALINE WATER COMPANY INC.

 

BY: /s/ Steven P. Nickolas     Name: Steven P. Nickolas     Title: President/CEO
 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC


6

--------------------------------------------------------------------------------